DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 26-46 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/09/2021.
Claim Objections
Claims 1-25 are objected to because of the following informalities:  
Examiner notes that throughout the claims, the term “endolumenal” is used. As best understood by examiner, this limitation should read “endoluminal” as no evidence has been found to suggest that “endolumenal” is a proper alternative spelling. 
In line 4 of claim 5, “the channel adaptor” should read “the channel of the adaptor”.
In line 2 of claim 7, “a proximal end” should be changed to “the proximal end”.
In line 10 of claim 10, “bodily” should be changed to “body”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



	Claim 1 recites in lines 4-6 “; loading the unsheathed endolumenal device into a lumen of a loading tool from a coupling end of the loading tool an open end of the loading tool until a proximal end of the device is positioned at the open end”. It is unclear what is meant by the phrase “from a coupling end of the loading tool an open end of the loading tool”. It is unclear if this limitation is a typo that should read either “from a coupling end of the loading tool” or “form an open end of the loading tool”. Alternatively, it is unclear if there are missing words within the highlighted limitation such that it should read “from a coupling end of the loading tool to an open end of the loading tool”.
Regarding claim 13, use of the phrase “if” renders the claim indefinite because it is unclear if the step is a required part of the claimed method or not. 
	Claim 24 recites “the connecting feature” in line 1. It is unclear which connecting feature is being referred to - the first connecting feature, the second connecting feature, or an additional connecting feature. As best understood by examiner, the connecting feature in line 1 is referring to the first connecting feature.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “bulking feature” in claim 14, “first connecting feature” in claims 19 and 25, “second connecting feature” in claims 19 and 25, “a first component” in claim 23, and “a second component” in clam 23.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 19-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sato et al. (US 2010/0010293).
Regarding claim 19, Sato et al. discloses a system (FIG 4) for delivering an endolumenal device (10A, FIGs 2-3) through an endoscope (2), the system comprising: a delivery tool (4, FIGs, paragraph [0065]) having an elongate tube (4 comprises a lumen through which 60 passes) configured to hold a portion of the endolumenal device therein (When device 10A is within 60 and 60 is housed within insertion portion 4, the elongate tube of 4 is holding a portion of the endoluminal device therein) and a first connecting feature (Operating portion 3, FIG 4) on a distal end of the elongate tube (FIG 4); and an adaptor (80, 50, 51, FIG 4, paragraphs [0064]) configured to attach to a handle of the endoscope (Paragraph [0064] discloses that 80 screws onto the remainder of the endoscope), the adaptor including a channel therethrough (80, 50, and 51 are coaxial and have a lumen passing therethrough, FIG 6) and a second connecting feature (Threaded “inside screw” of 80) configured to mate with 5the first connecting feature of the delivery tool (Paragraph [0064]), wherein the elongate tube of the delivery tool is 
Regarding claim 20, Sato et al. discloses an introducer (52, paragraphs [0049-0052], FIG 6) having a tubular member (52 has a lumen and therefore is understood to be a tubular member) configured to extend through the channel of the adaptor and into the working channel of an endoscope (52 is coaxial with and extends through the channels of the adaptor and endoscope).  
Regarding claim 21, Sato et al. discloses the tubular member has an angled end configured to extend into the working channel (FIG 7 shows the angled end of 52. Further, 52 is positioned such that the angled end is configured to extend into the working channel of the endoscope, see FIG 4 where 60, which includes 52, is inserted through the working channel).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-13 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (US 2010/0010293) in view of Geitz et al.  (US 2011/0270405).
Regarding claims 10 and 11, Sato et al. discloses a method of delivering an unsheathed endolumenal device (10A) into a 3body lumen (Duodenum, paragraph [0070], FIGs 7-9), comprising: 
Sato et al. is silent regarding a first delivery marker on the endoluminal device and fully advancing the device out of the working channel after the first delivery marker has been observed.
However, Geitz et al. discloses an endoluminal device (10) having at least a first and second delivery marker as opposite ends of the device (Paragraph [0063] discloses radiopaque markers in first region 400 and in the wires of stent 20 at and opposite side of the device).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the endoluminal device to comprise a first delivery marker at a distal end and a second delivery marker at a proximal end, as taught by Geitz et al., for the purpose of aiding in positioning the endoluminal device at the desired location in the body lumen (Geitz: paragraph [0063]). In light of Geitz, it further would have been obvious to modify the method such that the endoluminal device is advanced 
Regarding claim 12, Sato et al./Geitz et al. disclose the invention substantially as claimed, as set forth above for claim 11. Sato et al. further discloses the second delivery position is a duodenal bulb adjacent to a pylorus (FIG 5 in combination with FIGs 7-9 which show deployment of the device into Wd and Wc, show positioning at the duodenal bulb (Dd) adjacent to a pylorus (Opening to stomach)).  
Regarding claim 13, Sato et al./Geitz et al. disclose the invention substantially as claimed, as set forth above for claim 11. Sato et al. further discloses withdrawing the endolumenal device and endoscope proximally if the second marker is distal of 4the second delivery position (Because the claim does not require a state wherein the second marker is distal of the second delivery position, the prior art need not explicitly disclose the elements of the conditional limitation).  
Regarding claim 16, Sato et al./Geitz et al. disclose the invention substantially as claimed, as set forth above for claim 10. Sato et al. further discloses the endoscope is a gastroscope (Paragraph [0067] discloses endoscope 2 is inserted into the gastrointestinal tract).  
Regarding claim 17, Sato et al./Geitz et al. disclose the invention substantially as claimed, as set forth above for claim 10. Sato et al. further discloses the first delivery position is a third portion of the duodenum (FIG 7 shows the first delivery position includes Wd which is intestinal wall Wd of the duodenum Dd, paragraph [0070]).  
Regarding claim 18, Sato et al./Geitz et al. disclose the invention substantially as claimed, as set forth above for claim 10. Sato et al. further discloses continuing to advance comprises advancing the unsheathed endolumenal device such that a distal end of the device is in a fourth portion of the .    
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (US 2010/0010293) in view of Geitz et al.  (US 2011/0270405), further in view of Neisz et al. (US 2013/0331759).
Regarding claim 15, Sato et al./Geitz et al. disclose the invention substantially as claimed, as set forth above for claim 10. 
The device as modified is silent regarding the first delivery marker being a portion of the device that is a different color than a second portion of the device.  
However, Neisz et al. teaches a device for use in a body lumen of the gastrointestinal system (Abstract) wherein positioning of the device is aided by delivery markers in the form of being a portion of the device that is a different color than a second portion of the device (Paragraph [0043] discloses the use of contrasting colors to identify anchoring holes 1130), and further discloses that radiopaque markers are equivalent structures for achieving the desired effect of acting as a delivery marker (Paragraph [0043]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the first delivery marker to be a portion of the device that is a different color than a second portion of the device, as taught by Neisz et al., for the purpose of providing a visual indication of the location of the first delivery marker. Furthermore, it would have been obvious to one of ordinary skill in the art to substitute a radiopaque marker for the color contrasting marker because both markers are disclosed as equivalent structures for visualizing a specific location of the device and substitution of one for the other would have resulted in the predictable result of allowing for the user to determine the position of the endoluminal device during delivery. KSR, 550 U.S. 398, 82 USPQ2d 1385 (2007).
Allowable Subject Matter
s 22, 23, and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 24 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE N LABRANCHE whose telephone number is (571)272-9775. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 5712727134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BROOKE NICOLE LABRANCHE/Examiner, Art Unit 3771